Citation Nr: 9905059	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-09 367	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the left leg, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a scar, residual of a shrapnel wound to the right hand.

3.  Entitlement to an increased (compensable) evaluation for 
a scar, residual of a     shrapnel wound to the left hand.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



FINDINGS OF FACT

1. The veteran in this case served on active duty from 
March 1942 to December 1945.

2.	On January 3, 1999 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Lincoln, 
Nebraska, that the veteran died on October [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); Rule of Practice 1302, 
62 Fed. Reg. 55169 (1997) (to be codified at 38 C.F.R. § 
20.1302). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a); Rule of Practice 
1302, 62 Fed. Reg. 55169 (1997) (to be codified at 38 C.F.R. 
§ 20.1302).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1997).




ORDER

The appeal is dismissed.


		
                                                   
      BRUCE KANNEE
	Member, Board of Veterans' Appeals


- 3 -


